Title: To Thomas Jefferson from Albert Gallatin, 14 October 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Oct. 14. 1802
          
          I enclose the report of the persons appointed to survey the sound together with some other papers connected with the same subject, and the rough draught of a letter intended for the Commr. of the revenue, for the purpose of carrying the law into effect—
          Respectfully Your obt. Servt.
          
            Albert Gallatin
          
        